BLODGETT, P. J.
Heard upon bill, answer and proof.
The bill alleges that Mario and Domenica Mollica executed a bond to release an attachment in the case of Providence Box & Lumber Co. vs. Calabro, No. 76368, upon which judgment was duly entered in ihis Court for $3,061.69.
Bill seeks to establish a lien upon real estate of respondents for the amount of said judgment. The sole question arising upon the issues is whether Mario Mollica signed the bond.
The bond was prepared in the office of Charles M. Robinson, an attorney of this Court, and entrusted to the care of one Allie, a constable, for execution. Allie testified that he went to the home of Mrs. Mollica on Carpenter 'Street, Providence, and that she signed the bond at her house that morning.. This is not denied. He would not say positively that Mario, the husband, executed the bond at the house, nor could he state positively that he went to where the husband worked on Clifford Street, Providence, that morning.
The bond was allegedly executed by Mario making his mark, as he neither reads nor writes. Calabro was no more certain than Allie as to where the bond was executed by Mario. Mario’s employer testified that Mario was- at work in his shop all Saturday forenoon and was working for him Saturday afternoon, on the day of the alleged execution of the bond, at his (employer’s) house in Edgewood.
Mario testified positively that he did not sign the bond and that neither Cala-bro nor Allie came to the place where he worked on the Saturday in question and in this is corroborated by his employer, who testified he (employer) was present all this Saturday forenoon and did not see either Calabro or Allie there, and this the Court believes to be true by the fair preponderance of the evidence. The other two witnesses are too uncertain to be given any weight.
Bill dismissed.